Name: Commission Implementing Regulation (EU) No 1272/2014 of 28 November 2014 amending Regulation (EEC) No 2454/93 as regards the marking of containers for the purpose of their temporary importation Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: organisation of transport;  EU finance;  trade;  tariff policy;  marketing
 Date Published: nan

 29.11.2014 EN Official Journal of the European Union L 344/14 COMMISSION IMPLEMENTING REGULATION (EU) No 1272/2014 of 28 November 2014 amending Regulation (EEC) No 2454/93 as regards the marking of containers for the purpose of their temporary importation (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (1), and in particular Article 247 thereof, Whereas: (1) The Union is a Contracting Party to the Convention on Temporary Admission concluded in Istanbul on 26 June 1990 (hereafter the Istanbul Convention). Annex B.3 to the Istanbul Convention contains provisions concerning containers, pallets, packings, samples and other goods imported in connection with a commercial operation. The Administrative Committee for the Convention on Temporary Admission recommended at its 12th meeting on 25 March 2013 an amendment to Appendix II to Annex B.3 to the Istanbul Convention containing provisions concerning the marking of containers. The amendment came into force on 4 November 2014. (2) The Istanbul Convention is not directly applicable in the Union. Its amendment should therefore be incorporated into Union law in order to ensure that the Union complies with its international obligations. (3) Commission Regulation (EEC) No 2454/93 (2) should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Article 557 of Regulation (EEC) No 2454/93 is amended as follows: (1) in paragraph 1, the first subparagraph is replaced by the following: 1. Total relief from import duties shall be granted for containers where they have been durably marked in an appropriate and clearly visible place with all of the following information: (a) the identification of the owner or operator, which may be shown either by its full name or by an established identification system, symbols such as emblems or flags being excluded; (b) the identification marks and numbers of the container, given by the owner or operator; (c) the tare weight of the container, including all its permanently fixed equipment. ; (2) in paragraph 1 after the first subparagraph, the following subparagraph is inserted: For freight containers considered for maritime use, or for any other container utilising an ISO standard prefix (i.e. four capital letters ending in U), the identification of the owner or principal operator and the container serial number and check digit of the container shall adhere to International Standard ISO 6346 and its annexes.. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 2014. For the Commission The President Jean-Claude JUNCKER (1) OJ L 302, 19.10.1992, p. 1. (2) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (OJ L 253, 11.10.1993, p. 1).